DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a container or method for using a container for a specimen, wherein the container configured to receive a specimen; a first label on the container and having identifying information; and a second label having a viewing portion that allows for evaluation of the specimen and an identification portion configured to receive identifying information and to entirely cover at least all perimeter edges and identifying information of the first label.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lermer, US Patent 5495944 teaches bottle with tamper evident wrapping comprising a container 14 having a specimen for evaluation and a first label 20 disposed on the container 14 and having identifying information (column 3, lines 57-62); and applying a transparent second label 30, having a viewing portion (column 3, lines 63-67) that allows for evaluation of the specimen and an identification portion 40 (column 3, lines 48-53) configured to receive identifying information along the upper edge thereof. However Lermer does not teach the second label on the container so as to entirely cover at least all perimeter edges of the first label and such that the identification portion covers the identifying information on the first label. 
The following US Patent documents are cited to show a container comprising a first label identifying information attached to the container and a second label secured over the first label. However none of the document show the second label having a viewing portion that allows for evaluation of the contents of the container or an identification portion to entirely cover at least all perimeter edges of the first label and such that the identification portion covers the identifying information on the first label:
1949903; 3750317; 5495944; 20130036634; 20120210778; 20090068389; and 20050258636.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631